DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/28/2022. As directed by the amendment, claims 2, 20-21, 23-27, 30-45, and 48-53 have been cancelled. Thus, claims 1, 3-19, 22, 28-29, and 46-47 are presently pending in this application.
Specification
The amendment to the specification was received on 04/28/2022.  These changes are acceptable.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 04/28/2022, with respect to the specification objection have been fully considered and are persuasive.  The specification objection has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 04/28/2022, with respect to the objection of claim 2 have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-19, 22, 28-29, and 46-47 are allowed. See reasons for allowance in Quayle action mailed 12/19/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771